Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 12, 2019

The Court of Appeals hereby passes the following order:

A20A0349. AARON STRONG v. THE STATE

      Appellant was convicted of felony murder, as well as two counts of aggravated
assault, and two counts of possession of a knife during the aggravated assaults.


      The Supreme Court has exclusive jurisdiction over felony murder convictions.
Therefore, Appellant’s Motion To Transfer [this appeal] To The Georgia Supreme
Court is hereby GRANTED and the appeal is TRANSFERRED to the Supreme Court.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/12/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.